Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane (US 2009/0270972).
Regarding claim 1, Lane discloses a medical implant, comprising: an expandable framework (12; Figure 1) configured to shift between a collapsed configuration and an expanded configuration (¶[0026], [0032]), the expandable framework comprising a plurality of interconnected struts (15/17; ¶[0034]) defining a plurality of cells (open areas bounded by zig-zag segments - Figure 1); and an occlusive element (20) connected to the expandable framework and having an inner surface (interior surface of folds 26 and 28 facing exterior of framework) and an outer surface (exterior surface of 20 facing interior of framework); wherein the expandable framework includes a plurality of securement members (16 and 18) projecting from the plurality of interconnected struts; wherein each of the plurality of securement members includes a base portion attached to at least one of the plurality of interconnected struts, a tip portion, and a body portion extending between the base portion and the tip portion (as with Applicant’s securement members, the boundaries of these portions can be arbitrarily defined and do not require an identifiable boundary), wherein some of the plurality of securement members extend through the occlusive member (Figure 4) such that the base portion and the tip portion extend along the inner surface of the occlusive element, and part of the body portion extends along the outer surface of the occlusive element (the tip portion can be designated as a portion extending from a leading point of 16 or 18 to some location just within the interior of folds 26 and 26; the body portion can be designated as a short section between the tip and base; the base portion can be any short segment connecting a peak or valley of the struts to the body portion; all three portions would extend along both the inner and outer surfaces as defined above). 
Regarding claim 3, the tip portion is circumferentially aligned with the plurality of interconnected struts (Figure 1).  
Regarding claim 4, the tip portion extends axially (in a proximal direction) toward an inflow end of the occlusive element.  
Regarding claim 5, the body portion extends axially (in a proximal direction) toward an inflow end of the occlusive element.  
Regarding claim 21, the inner surface of the occlusive element is in contact with an outer surface of the plurality of interconnected struts (evident from Figure 6), and the outer surface of Page 4 of 9the occlusive element lies against an inner surface of the body portion of the plurality of securement members (evident from Figure 6; noting the inner and outer surfaces identified above in regard to claim 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 6-16 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 2009/0270972) in view of Pike (US 2009/0149945).
Regarding claims 6, 7, 13 and 25, In addition to the limitations addressed above in regard to claim 1, Lane further discloses a medical implant, comprising: an expandable framework (12; Figure 1) configured to shift between a collapsed configuration and an expanded configuration (¶[0026], [0032]), the expandable framework comprising a plurality of interconnected struts (15/17; ¶[0034]) defining a plurality of cells (open areas bounded by zig-zag segments - Figure 1); and Page 3 of 9an occlusive element (20) connected to the expandable framework and having an inner surface (interior surface of folds 26 and 28 facing exterior of framework) and an outer surface (exterior surface of 20 facing interior of framework); wherein the expandable framework includes a plurality of securement members (16 and 18) projecting from the plurality of interconnected struts (Figure 1); wherein one of the inner surface or the outer surface of the occlusive element is in contact with the plurality of interconnected struts (Figure 4; both surfaces are in contact with the struts), and the other of the inner surface or the outer surface not in contact with the plurality of interconnected struts lies against an opposing surface of each of the plurality of securement members (a portion of the inner surface would only be touching the securement members due to the extended length of the securement members - Figure 5); wherein each of the plurality of securement members includes a body portion and a tip portion, wherein when in the expanded configuration the tip portion extends axially from the body portion and the tip portion does not extend radially outward of the plurality of interconnected struts (evident from Figure 1 - see remarks above in regard to claim 1, these portions can be arbitrarily defined).
Lane et al. fail to disclose that the securement members have a barb specifically as claimed.  Lane et al. disclose that the securement members can be barbed (¶[0022]).
Pike discloses similar securement members as Lane (20; Figure 8) and further discloses a barb (34; Figure 8) projecting laterally and circumferentially from the securement members and adjacent to a tip which helps secure a framework to a vessel (¶[0008], [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Pike to have provided a barb adjacent to the tip portion of Lane as claimed in order to better secure the framework to a vessel wall.
Regarding claim 8, each barb includes a forward surface facing towards the tip portion of its respective securement member, and a rear surface facing towards the base of its respective securement member (evident from Figure 8 of Pike).  
Regarding claim 9, the rear surface is positioned at an obtuse angle to the body portion (evident from Figure 12D of Pike).  
Regarding claim 10, the rear surface is positioned at an acute angle to the body portion (evident from Figure 14 of Pike).  
Regarding claim 11, the forward surface is positioned at an obtuse angle to the body portion (evident from Figure 14 of Pike).  
Regarding claim 12, Lane is silent as to whether the expandable framework and the plurality of securement members are formed from a unitary tubular member.  However Pike teaches that their similar framework and securement members can be formed as claimed which is known in the art (¶[0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Pike to have formed the plurality of securement members from a unitary tubular member in order to take advantage of the known method for forming a similar device, where Lane is silent as to how the implant is formed.
Regarding claim 14, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the body of Lane with the offset (see radially extending “tab” - Figure 7) of Pike as an additional securement means for better affixing the framework to a vessel wall. 
Regarding claim 15, the tab would need to be positioned radially outward of the occlusive element in order to function as intended.
Regarding claim 16, with the inner and outer surfaces being as identified above in regard to claim 1, a portion of the inner surface of the occlusive element would be in contact with the plurality of interconnected struts, and the outer surface of the occlusive element would face an inner surface of the offset (evident from Figure 6 of Lane when envisioning the tab of Pike extending laterally from the securement members of Lane).  
Regarding claim 22, the barb on at least some of the plurality of securement members is configured to engage native tissue when the medical implant is expanded at a target site (¶[0008], [0009] of Pike).  
Regarding claim 23, the tip portion is configured to pierce the occlusive element (evident from Figures 4 and 6 of Lane).  
Regarding claim 24, the barb on at least some of the plurality of securement members is configured to engage native tissue when the medical implant is expanded at a target site (¶[0008], [0009] of Pike).  
 
 
 Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771